DETAILED ACTION
This action is in response to the RCE filed 13 January 2022.
Claims 1–4, 6–17, and 19–23 are pending. Claims 1, 14, and 19 are independent.
Claims 1–4, 6–17, and 19–23 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 15 December 2021 has been entered.
Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered; some arguments are persuasive, while others are not.
Applicant argues that the cited prior art does not teach determining a location for an ad slot of a web page based on a number of words in the web page (remarks, § II). This argument is persuasive, and the rejection has been withdrawn. However, upon further search and consideration, a new ground of rejection is made in view of Teplitsky et al.
Applicant presents further arguments regarding the Ringdahl reference (remarks, § II). In response to Applicant's argument that the references fail to show certain features of Applicant's invention, it is noted that the features upon which Applicant relies (i.e., “orchestrated ad tags”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues for the dependent claims based on the alleged patentability of the independent claims (remarks, §§ II–V) which has been addressed above.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–4, 8, and 14–17 are rejected under 35 U.S.C. § 103 as being unpatentable over Artz (U.S. Pub. No. 2010/0325533 A1) in view of Ringdahl (U.S. Pub. No. 2014/0136337 A1) and Teplitsky et al. (US 2014/0282205 A1) [hereinafter Teplitsky].
Regarding independent claim 1, Artz discloses [a] method of content delivery, comprising:	determining a location for an ad slot of a webpage […]; Determining positions of objects on the page (Artz ¶ 40). The objects may be advertisements (Artz, ¶ 49).	determining a display area of a web browser displaying the webpage; The dimensions of the browser viewport are determined (Artz ¶ 43).	determining a distance from the slot to a location of the display area, wherein the distance is measured in pixels; The position of the object is compared to the position of the viewing window, including a threshold detection distance beyond the window (Artz ¶¶ 106–113)	comparing the distance to a first threshold;. The threshold detection difference specifies a number of pixels beyond the viewing window in which to detect objects (Artz ¶ 90); the height of the viewport is returned in pixels (Artz ¶ 94); the scroll position is determined in pixels (Artz ¶ 96); the object height is computed in pixels (Artz ¶ 99). [The equations cited above use these pixel values to determine whether the object falls within the threshold distance from the viewing window.]	determining that the distance is less than or equal to the first threshold; A determination is made as to whether the object is within the viewport (Artz, ¶ 100).	rendering advertising content for delivery to the slot after determining that the distance is less than or equal to the first threshold, […]; and The object may be an advertisement (Artz, ¶ 49).	delivering the advertising content to the ad slot. The object is manipulated, e.g. refreshed, when the object is determined to be visible (or near the viewport) (Artz, ¶¶ 52–54).
	[determining a location for an ad slot of a webpage] based on a number of words in the webpage A banner advertisement is inserted in an electronic book after a specified numbers of words, e.g. every 1000 words (Teplitsky, ¶¶ 303–306). The electronic book system may be implemented as a series of web sites (Teplitsky, ¶¶ 89, 90) and the books may be in a format similar to EPUB [which uses XHTML to store content] (Teplitsky, ¶ 92).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Artz with those of Teplitsky. Doing so would have been a matter of simple substitution of one known element (the ad slot positioning of Artz) for another (the ad slot positioning of Teplitsky) to obtain a predictable result (the ad rendering method of Artz, wherein the positioning of the ad is determined based on a number of words, as in Teplitsky).
Artz/Teplitsky teaches delivering advertisement content to a slot, but does not appear to expressly teach a specific type of advertisement. However, in an analogous art, Ringdahl teaches:	analyzing device data to identify advertising content of interest for selection and delivery to a device hosting the web browser; Information collected from the consumer’s device, e.g. location, browsing history, purchase history, etc., is used for generating an ad request (Ringdahl, ¶¶ 262, 263, 266, 312, 322).	the rendering comprising supply side platform (SSP) bidding and an advertisement call A self-monitoring ad tag is placed on a web page (Ringdahl, ¶ 89) and when the ad space for the tag becomes viewable, places an ad call (Ringdahl, ¶ 100) to a SSP (Ringdahl, ¶ 93).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ringdahl and Artz/Teplitsky. One would have been motivated to do so in order to more accurately characterize the ad space to potential bidders, increasing the value of the viewable ad space (Ringdahl, ¶ 5).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Artz/Teplitsky/Ringdahl further teaches:	wherein the ad slot is outside the display area when the distance is determined to be greater than the first threshold. An object may be outside the actual viewport [second threshold] but within the detection distance [first threshold] (Artz, ¶ 90).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Artz/Teplitsky/Ringdahl further teaches:	if the distance is greater than the first threshold, queuing the advertising content for delivery to the ad slot. The object may be added to a polling queue if it is not currently visible to the user [not within the threshold distance]; the queue may contain multiple objects (Artz ¶ 56).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Artz/Teplitsky/Ringdahl further teaches:	wherein when the distance is determined to be less than or equal to the first threshold, the ad slot is within the display area. An object could be within the detection distance and within the actual viewport (Artz, ¶ 90).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Artz/Teplitsky/Ringdahl further teaches:	wherein the distance is at least one of a vertical and horizontal distance from a first location of the ad slot to the location of the display area. The locations of the object and viewing window may be the upper/lower edges (Artz ¶¶ 107, 110) or the horizontal distance may be computed using vertical offsets and widths (Artz ¶¶ 137–138).
Claims 14–17 recite limitations similar to those of claims 1–4, and therefore are rejected for the same reasons. Artz further discloses a processor in ¶ 29.
Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Artz in view of Teplitsky and Ringdahl, further in view of Hanssen et al. (U.S. Pub. No. 2012/0159311 A1) [hereinafter Hanssen].
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated. Artz teaches measuring a vertical or horizontal distance between an object [slot] and an edge of a viewing area [display area] (see claim 8) but does not appear to expressly teach a diagonal distance:	wherein the distance is a diagonal distance from an edge of the ad slot to the location of the display area, wherein the location of the display area is an edge of the display area.
However, in an analogous art, Hanssen teaches measuring the distance between a viewable section of a web page and objects on the page, 
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated. Artz/Teplitsky/Ringdahl teaches measuring a vertical or horizontal distance between an object [slot] and an edge of a viewing area [display area] (see claim 8) but does not appear to expressly teach a diagonal distance:	wherein the distance is a diagonal distance from the center of the ad slot to the location of the display area, wherein the location of the display area is the center of the display area.
However, in an analogous art, Hanssen teaches measuring the distance between a viewable section of a web page and objects on the page, wherein the distance is measured diagonally (Hanssen, FIG. 3 and ¶ 26) between centers. It would have been obvious before the effective filing .
Claims 9–13, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Artz in view of Teplitsky and Ringdahl, further in view of Desai (U.S. Pub. No. 2014/0208259 A1).
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated. Artz/Teplitsky/Ringdahl teaches:	determining that a webpage is scrolling, wherein the scrolling includes at least one of vertical, horizontal, or diagonal scrolling; and […] The polling queue may be used to respond to user actions, e.g. scrolling (Artz ¶¶ 56, 62).
Artz/Teplitsky/Ringdahl does not appear to expressly teach:	determining a scrolling speed of the webpage based on the scrolling.
However, in an analogous art, Desai teaches determining a scrolling velocity [speed] (Desai ¶ 43). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Desai and 
Regarding dependent claim 10, the rejection of parent claim 9 is incorporated and Artz/Teplitsky/Ringdahl/Desai further teaches:	comparing the scrolling speed to a scrolling threshold; and The velocity is compared to a threshold (Desai ¶ 43).	determining when the scrolling speed is above the scrolling threshold. The speed may be determined to be above the threshold (Desai ¶ 45).
Regarding dependent claim 11, the rejection of parent claim 10 is incorporated and Artz/Teplitsky/Ringdahl/Desai further teaches:	when the scrolling speed is determined to be above the scrolling threshold, queuing the advertising content for delivery to the ad slot. The data is buffered [queued] as the user scrolls, including when above a threshold velocity (Desai, ¶¶ 43–45).
Regarding dependent claim 12, the rejection of parent claim 9 is incorporated and Artz/Teplitsky/Ringdahl/Desai further teaches:	comparing the scrolling speed to a scrolling threshold; and The velocity is compared to a threshold (Desai ¶ 43).	determining when the scrolling speed is less than the scrolling threshold. The speed may be determined to be below the threshold (Desai ¶ 43).
Regarding dependent claim 13, the rejection of parent claim 12 is incorporated and Artz/Teplitsky/Ringdahl/Desai further discloses:	when the scrolling speed is determined to be less than the scrolling threshold, queuing the advertising content for delivery to the ad slot,	wherein the advertising content is delivered to the ad slot when the scrolling speed is determined to be greater than or equal to the scrolling threshold. Data is buffered normally when the scrolling velocity is slow [below the threshold] or retrieved and displayed in advance when the speed becomes fast [above the threshold]; the data may be multiple items in a list of items (Desai ¶¶ 43, 45–49).
Regarding independent claim 19, Artz teaches [a] method of content delivery, comprising:	determining a location for an ad slot of a webpage […]; Determining positions of objects on the page (Artz ¶ 40). The objects may be advertisements (Artz, ¶ 49).	determining a display area of a web browser displaying the webpage; The dimensions of the browser viewport are determined (Artz ¶ 43).	determining that a webpage is scrolling; The polling queue may be used to respond to user actions, e.g. scrolling (Artz ¶¶ 56, 62).	rendering advertising content for delivery to the ad slot […], […]; and The object may be an advertisement (Artz, ¶ 49).	delivering the advertising content to the ad slot. The object is manipulated, e.g. refreshed, when the object is determined to be visible (or near the viewport) (Artz, ¶¶ 52–54).
Artz teaches determining a location of an ad slot, but does not expressly teach determining a location for an ad slot based on a number of words. 	[determining a location for an ad slot of a webpage] based on a number of words in the webpage A banner advertisement is inserted in an electronic book after a specified numbers of words, e.g. every 1000 words (Teplitsky, ¶¶ 303–306). The electronic book system may be implemented as a series of web sites (Teplitsky, ¶¶ 89, 90) and the books may be in a format similar to EPUB [which uses XHTML to store content] (Teplitsky, ¶ 92).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Artz with those of Teplitsky. Doing so would have been a matter of simple substitution of one known element (the ad slot positioning of Artz) for another (the ad slot positioning of Teplitsky) to obtain a predictable result (the ad rendering method of Artz, wherein the positioning of the ad is determined based on a number of words, as in Teplitsky).
Artz/Teplitsky teaches delivering objects to a page in response to scrolling (Artz, ¶ 63) but does not appear to expressly teach:	determining a scrolling speed of the webpage based on the scrolling;	comparing the scrolling speed to a scrolling threshold;	determining that the scrolling speed is greater than or equal to the scrolling threshold;	[rendering content] after determining that the scrolling speed is greater than or equal to the scrolling threshold, […];

Artz/Teplitsky/Desai teaches delivering advertisement content to a slot, but does not appear to expressly teach a specific type of advertisement. However, in an analogous art, Ringdahl teaches:	analyzing device data to identify advertising content of interest for selection and delivery to a device hosting the web browser; Information collected from the consumer’s device, e.g. location, browsing history, purchase history, etc., is used for generating an ad request (Ringdahl, ¶¶ 262, 263, 266, 312, 322).	[rendering advertising content for delivery to the slot], the rendering comprising supply side platform (SSP) bidding and an advertisement call A self-monitoring ad tag is placed on a web page (Ringdahl, ¶ 89) and when the ad space for the tag becomes viewable, places an ad call (Ringdahl, ¶ 100) to a SSP (Ringdahl, ¶ 93).

Regarding dependent claim 20, the rejection of parent claim 19 is incorporated and Artz/Teplitsky/Ringdahl/Desai further discloses:	queuing the advertising content for delivery to the ad slot when the scrolling speed is less than the scrolling threshold. Data is buffered normally when the scrolling velocity is slow [below the threshold] or retrieved and displayed in advance when the speed becomes fast [above the threshold]; the data may be multiple items in a list of items (Desai ¶¶ 43, 45–49).
Claims 21 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Artz in view of Teplitsky and Ringdahl, further in view of Amberden (US 10,051,029 B1).
Regarding dependent claim 21, the rejection of parent claim 1 is incorporated. Artz/Teplitsky/Ringdahl teaches displaying advertisements, but does not expressly teach doing so based on load times. However, Amberden teaches:	determine a load time of the advertising content; A time required for loading a content item [advertisement] by a client device is measured (Amberden, col. 17 l. 40–55).	compare the load time to a second threshold; and A determination is made as to whether the loading time was within a threshold (Amberden, 	deliver a cached advertisement instead of the advertising content to the ad slot if the load time exceeds the second threshold. A content item is chosen for a slot based on whether it loads within the threshold time (Amberden, col. 18 l. 10–20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Artz/Teplitsky/Ringdahl and Amberden. One would have been motivated to do so in order to ensure an advertisement loads within a time specified by the publisher of the web page, e.g. to prevent the page as a whole from loading too slowly (Amberden, col. 1 l. 20–30).
Regarding dependent claim 22, this claim recites limitations similar to those of claim 21, and therefore is rejected for the same reasons.
Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Artz in view of Teplitsky, Ringdahl, and Desai, further in view of Amberden.
Regarding dependent claim 23, the rejection of parent claim 19 is incorporated. Artz/Teplitsky/Ringdahl/Desai teaches displaying advertisements, but does not expressly teach doing so based on load times. However, Amberden teaches:	determine a load time of the advertising content; A time required for loading a content item [advertisement] by a client device is measured (Amberden, col. 17 l. 40–55).	compare the load time to a second threshold; and A determination is made as to whether the loading time was within a threshold (Amberden, col. 17 l. 50–60).	deliver a cached advertisement instead of the advertising content to the ad slot if the load time exceeds the second threshold. A content item is chosen for a slot based on whether it loads within the threshold time (Amberden, col. 18 l. 10–20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Artz/Teplitsky/Ringdahl and Amberden. One would have been motivated to do so in order to ensure an advertisement loads within a time specified by the publisher of the web page, e.g. to prevent the page as a whole from loading too slowly (Amberden, col. 1 l. 20–30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176